PER CURIAM.
We affirm without discussion Bobby Henderson’s conviction for robbery with a firearm and burglary while armed. It is apparent from the face of the record, however, that an incorrectly prepared score-sheet was used to sentence Mr. Henderson. This scoresheet classified Mr. Henderson’s robbery with a firearm charge as a level 10 offense when in actuality it was a level 9 offense. We are unable to say that the trial court would have imposed the same sentence had the score-sheet been properly prepared. Thus, we reverse Mr. Henderson’s sentences and remand for resentencing with a corrected scoresheet. See Mohn v. State, 723 So.2d 873 (Fla. 2d DCA 1998); Carter v. State, 705 So.2d 582 (Fla. 2d DCA 1997); Gregory v. State, 666 So.2d 222 (Fla. 2d DCA 1995).
Reversed and remanded.
PATTERSON, C.J., and ALTENBERND and STRINGER, JJ., Concur.